Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kim Watson on 05/19/2021.
Claims 15-17 and 19 has been amended as follows: 

15.	(Currently Amended)  The method of claim 12, wherein modulating the respective first analog signal and second analog signal comprises:


phase-shifting the respective element signal in response to the first analog signal; and
amplifying the respective phase-shifted element signal in response to the second analog signal to generate the respective adjusted element signal.  

16.	(Currently Amended)  The method of claim [[15]] 12, wherein generating the data code comprises generating the data code as a phase-shift keying (PSK) code, wherein combining the respective beam code and the respective data codea phase portion of the PSK code with [[the]] a phase portion of the beam code and combining an amplitude portion of the PSK with an amplitude portion of the beam code.  

17.	(Currently Amended)  The system of claim [[15]] 12, wherein generating the data code comprises generating the data code as an amplitude phase-shift keying (APSK) code comprising a phase portion and an amplitude portion, wherein combining the respective beam code and the respective data code 
 the phase portion of the APSK code with [[the]] a phase portion of the beam code; and 
combining  the amplitude portion of the APSK code with [[the]] an amplitude portion of the beam code.  

19.	(Currently Amended)  The method of claim [[15]] 12, wherein combining the beam code and the data code comprises performing a logic AND operation on the data code and at least one of a subset of  a phase portion of the beam code and a subset of an amplitude portion of the beam code to combine the data code with at least a portion of the beam code.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art(s) cited by the Examiner and/or by the Applicant fails, singularly or in combination, to teach or suggest the following limitations in independent claims 1 and 12:
“
a plurality of modulation controllers, each modulation controller of the plurality of modulation controllers being associated with a respective one of the plurality of antenna elements, each of the plurality of modulation controllers being configured to generate a beam code in response to a beamforming signal and a data code in response to a data signal, each of the plurality of modulation controllers being configured to combine the beam code and the data code to generate a phase portion and an amplitude portion; and
a plurality of element adjustment circuits, each element adjustment circuit of the plurality of element adjustment circuits being associated with a respective one of the plurality of antenna elements, each of the plurality of element adjustment circuits being configured to generate a first analog signal associated with the phase portion and a second analog signal associated with the amplitude portion, and to modulate the first analog signal and the second analog signal onto a respective one of the plurality of element signals to generate a respective adjusted element signal that is provided to a respective radiating element.
”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632